Citation Nr: 1336044	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cardiac disability.

2. Entitlement to service connection for albuminuria.

3. Entitlement to service connection for hypertension, to include as secondary to a cardiac disability.

4. Entitlement to service connection for leg cramps, to include as secondary to a cardiac disability.

5. Entitlement to service connection for night sweats, to include as secondary to a cardiac disability.

6. Entitlement to service connection for residuals of a stroke, cerebral vascular accident (CVA), or transient ischemic attack (TIA), to include as secondary to a cardiac disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating decision in St. Louis, Missouri.  

The Board notes that the first issue listed on the title page is characterized broadly and includes the Veteran's claim for service connection for patent foramen ovale (also claimed as a cardiac condition on the original claim form).  See Clemons v. Shinseki, 23 Vet. App 1 (2009).

A review of the electronic files stored on Virtual VA and the Veterans Benefits Management System reveal documents that are either duplicative or not pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's heart was normal in service.  Patent foramen ovale, a congenital defect, was identified after service.

2. A cardiac disability was not manifest during service, heart disease was not shown within one year of separation from service, nor does the Veteran have ischemic heart disease.

3. The Veteran currently does not have a disability manifested by albuminuria that had its clinical onset in service or is otherwise related to service.

4. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

5. Hypertension is not caused or aggravated by a service-connected disease or injury.  

6. Leg cramps are not a disease or injury manifested in service nor are they caused or aggravated by a service-connected disease or injury.

7. The Veteran currently does not have a disability manifested by night sweats that had its clinical onset during service nor are they caused or aggravated by a service-connected disease or injury.

8. A CVA, stroke, or TIA was not manifest during service or within one year of separation.

9. A CVA, stroke, or TIA is unrelated (causation or aggravation) to service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1. A cardiac disability was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The Veteran does not have a disability manifested by albuminuria due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3. Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. Hypertension is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

5. Leg cramps due to disease or injury were not incurred in or aggravated by active service nor were leg cramps proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

6. The Veteran does not have a disability manifested by night sweats due to disease or injury that was incurred in or aggravated by active service nor were leg cramps proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

7. Residuals of a stroke were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).

8. Residuals of a stroke are not proximately due to or the result of (causation or aggravation) a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice letters in May 2009 and July 2009.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  



Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service medical records (private and VA) and lay statements have been associated with the record.  The VA also ensured that there were no relevant Social Security Administration records that could be pertinent to the claim.  The record indicates that VA has followed through with obtaining available medical records, both private and VA, as indicated by the Veteran. 

VA has not afforded the Veteran a comprehensive medical examination relating to his claims on appeal.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  There is no evidence of a current disability as to residuals of a stroke, night sweats, and albuminuria.  Although the Board notes a current disability for hypertension, a cardiac disability, and leg cramps, the second element is still not met here.  There is no evidence of an event, injury, or disease in service with respect to these claims.  Although the Board is aware that the lack of contemporaneous medical records showing an event in service is not a sufficient basis to find that such event did not occur, see Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may still weigh the lack of contemporaneous evidence in conjunction with the other evidence in the claims folder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Judge Lance's concurring opinion suggests that a lack of contemporaneous evidence may be a fact that the Board can consider and weigh against a Veteran's lay evidence when such consideration is not prohibited.).  

To that end, the Veteran's lay statements attempting to establish nexus to service are not credible when weighing its probative value against that of the service treatment records and post-service treatment records.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Id. at 39.  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles and Regulations of Service Connection

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, brain hemorrhage, brain thrombosis, and cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § §  1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cardiac Disability

The Veteran specifically avers that his cardiac disability, which he identified as patent foreman ovale, was aggravated due to his service in Vietnam.  In his substantive appeal form, he indicated that he believes his patent foreman ovale is pre-existing.  He also stated that he has served in-country in Vietnam and he believes that the cardiac disability which he currently has ("ischemic heart problems") should be considered under the appropriate presumptive regulations.  However, the Board notes at the outset that ischemic heart disease, which is on the list of diseases presumed service connected as per 38 C.F.R. § 3.309(e), is not identified or diagnosed anywhere in the record.  The Board notes that the reference to ischemia upon CT scan of the Veteran's head in January 2009 is in relation to the Veteran's brain, or neurological manifestations associated with TIAs, and not his heart.  We also note that the appellant is not competent to diagnose ischemic heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372,1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  There are no Jandreau exceptions that apply here.  

Patent foreman ovale is a congenital heart defect resulting from failure of the foramen ovale to close shortly after birth.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, congenital or developmental defects as such are not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).  The United States Court of Appeals for Veterans Claims (Court) has recognized that congenital diseases, but not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In Winn, the Court held that the term "disability," as used in 38 U.S.C. § 1110, cannot include "non-disease or non-injury entities such as congenital defects," because it would lead to the absurd result of requiring the Secretary to meet his burden of rebuttal under the presumption of soundness "only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id.  Recognizing the important distinction between the two, the VA General Counsel issued an opinion explaining how congenital conditions may properly be classified as either defects or diseases.  See VA Gen. Couns. Prec. 82-90 (first released as 1-85 on March 5, 1985).  The General Counsel opinion draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." VA Gen. Couns. Prec. 82-90 at p. 2.  

We also note that since patent foramen ovale is not due to a disease or injury, it is not subject to the presumption of soundness.  The only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The presumption of soundness applies to congenital conditions that are not noted at entry.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not, however, apply to congenital defects, because such defects "are not diseases or injuries within the meaning of 38 U.S.C. §§ 1110  and 1111." Quirin, 22 Vet. App. at 397 ; see 38 C.F.R. § 3.303(c) ; see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects).

Accordingly, the Veteran's claim for service connection for patent foramen ovale  must be denied because it is a congenital defect, and not subject to service connection for the reasons set forth above.  However, the Board has considered other cardiac disabilities in connection with this appeal.  Whether we assume that the Veteran has a congenital defect or not, the result is the same in that the identified cardiac disabilities on record are not subject to service connection.

Service treatment records do not show any complaints, diagnoses, or treatments for a cardiac-related disability.  Upon entry into service, the Veteran's heart was found to be normal and he did not complain of any cardiac issues at the time.  Upon separation from service, the Veteran's heart, lungs, and chest X-ray were found to be normal.  Thus, during his period of service, there were no cardiac manifestations shown.  As the initial cardiac disability demonstrated by the record is in January 2009, there is no evidence of heart disease within one year from separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Post-service treatment records indicate that the Veteran suffered an acute transient ischemic attack (TIA) in January 2009.  Upon post-stroke evaluation, the physician noted an impression of cardiomyopathy, which was pending official echocardiogram report.  Results of the transesophageal echocardiogram confirmed patent foramen ovale with atrioseptal aneurysm.  There was moderately to severely depressed left ventricular function with ejection fraction of approximately 35 percent and mild concentric left ventricular hypertrophy.  There is no other evidence of record showing a cardiac disability.  Other than his statements, the Veteran has not submitted any other evidence in support of his claim linking his current cardiac disability to an event in service.  

The Board notes that there is no competent opinion supporting the contention that the Veteran has a cardiac disability due to any event or incident in service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the etiology of a cardiac disability which has manifested decades after separation from service is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related a cardiac disability to service.  The evidence falls short of suggesting a nexus between a cardiac disability and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions that are applicable to this issue.

In sum, the evidence deemed most probative by the Board establishes that service connection for a cardiac disability is not warranted.  The evidence establishes that a cardiac disability was not manifest during service or within one year of separation and there is not competent evidence linking a cardiac disability to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Albuminuria

The Veteran claims that he should be service connected for albuminuria as the condition was noted upon separation from service.  See July 2010 Substantive Appeal VA Form 9.  

The urinalysis conducted at the entrance examination in September 1971 showed that the Veteran's albumin level was normal.  Upon separation from service in July 1972, the urinalysis revealed an elevated albumin level of 100% mg.  The separation examination report indicated a notation made in August 1972 -- the elevated albumin level was demonstrated without symptoms, pertinent history, or other positive findings.  Thus, the Veteran was transferred under medical hold until he was further evaluated.  A couple of weeks later, the Veteran's albumin level was rechecked, as indicated on the separation examination report.  The Veteran's albumin level decreased significantly to 10% mg and no abnormality was noted. 

Upon separation from service, there is no evidence that the Veteran had elevated albumin levels post-service.  Instead, albumin readings recorded in private treatment records in 2009 show normal levels.  The record reflects that the elevated level (albuminuria) was only shown at the time of separation from service.  Upon recheck, testing showed that the Veteran's albumin level decreased from an abnormal level within approximately one month.  Thus, the record reflects that the Veteran does not have a current disability that is manifest by abnormal levels of albumin nor does the record reflect that he has residuals of the albuminuria noted in service.

The existence of a current disability due to a disease or injury is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 ; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Federal Circuit provides, that for veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131 - the former related to wartime disability compensation and the latter related to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words, "For disability resulting from personal injury suffered or disease contracted in the line of duty ...." 38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Thus, Congress specifically limits entitlement to service connection to disease or injury in cases where such incidents have resulted in a disability.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, competence and credibility are different matters.  Here, there is no credible lay or medical evidence establishing that the Veteran has a current disability of albuminuria.  See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  On the contrary, the record shows post-service treatment records from 2009 indicating that the Veteran's albumin levels were normal and albuminuria was not found post-service.  Thus, the preponderance of the evidence shows against a current finding of albuminuria or elevated albumin levels.  Service connection is therefore not warranted on a direct basis.

To the extent that the Veteran claims albuminuria is due to a cardiac disability, the reasoning applies that since the Board denied service connection for a cardiac disability, service connection for albuminuria cannot be granted on a secondary basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Hypertension

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in post-service treatment records that he has had a past medical history of hypertension (noted in January 2009) and that he has been taking medication for this disability (see VA Outpatient note February 2013).  

Service treatment records do not show any complaints of high blood pressure, diagnosis, or treatment for hypertension.  His blood pressure reading at enlistment was 124/72, which does not signify a hypertension disability.  Blood pressure readings during separation examination in July 1972 and upon follow-up in August 1972 were normal - 108/70 (reclining), 120/70 (standing), and 116/70.  Post-service treatment records show that hypertension has been first noted in the record in January 2009.  Thus, as hypertension has not been shown to manifest within one year after separation from service, the applicable presumptive does not apply under 38 U.S.C.A. §§  1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  

The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service.  See id. Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  Thus, service connection under 38 C.F.R. § 3.303(b) is not applicable.

The Veteran specifically contends that his current hypertension disability "springs directly" from his cardiac disability, or is secondary to a cardiac disability.  As the Board has denied service connection for a cardiac disability as shown above, hypertension secondary to a cardiac disability must also be denied.  In statements made in connection with his appeal, the Veteran indicates that he served in-country in Vietnam and that his cardiac condition is related to ischemic heart problems.  The Board notes that he does not raise the Agent Orange presumptive for his hypertension disability, as he believes this is related to his cardiac disability.   However, the Board will proceed with the following analysis.

According to VA regulations, if the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.309(e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension).  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d).  

Even when considering direct service connection for hypertension, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertension following active service until years thereafter.  In fact, treatment for hypertension as is not shown in the record until 2009 in medical documents associated with the Veteran's TIA.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and evidence of hypertension in approximately 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  

The Board notes that there is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.

In sum, the evidence deemed most probative by the Board establishes that service connection for hypertension is not warranted.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Leg Cramps

The Veteran specifically contends that his current leg cramps are due to his cardiac disability.  See February 2010 Notice of Disagreement.  As the Board has denied service connection for a cardiac disability as shown above, leg cramps secondary to a cardiac disability must also be denied.  However, as the Veteran complained of leg cramps on his September 1971 report of medical history at the time of entry into service, the Board has still considered the issue of direct service connection for leg cramps.

At the outset, the Board notes that the Veteran is competent to identify that he has leg cramps and the onset of such symptomatology.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, competence and credibility are different matters.  Here, the Board notes that the Veteran's assertion that his leg cramps are the same ones he has complained about in service is not supported by the evidence of record.  Although a physician indicated on the report of medical history that the Veteran had infrequent leg cramps upon physical examination at entry, the Veteran's lower extremities were evaluated as normal, and he had no disqualifying defects or diseases.  Furthermore, service treatment records show that the Veteran did not continue to complain of leg cramps in service.  Upon separation examination in July 1972, the Veteran's lower extremities were found to be normal.  There was a notation of abnormal feet, but X-rays of the Veteran's left foot showed results within normal limits.  The evidence also shows that the Veteran did not have any complaints of leg cramps post-service to the present.  Thus, even while accepting the Veteran's current complaint of leg cramps, the evidence shows that the Veteran's current leg cramps are not related to the leg cramps noted at entrance.  He has submitted no evidence to support a contention of service connection for this issue.   The evidence of record does not support a nexus between the Veteran's isolated complaint of leg cramps noted at entry into service and the ones he claims to have at the present time.

Stated differently, although the Veteran complained of leg cramps at the time of entrance to service, there was no disease, injury, or defect at that time.  Furthermore, there was no disease or injury producing leg cramps during service or at separation.  Since the service treatment records are either silent or normal, the presumption of soundness theory is not applicable.  The presumption of soundness is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability.  Otherwise stated, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

Thus, service connection for leg cramps must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Night Sweats

The Veteran specifically contends that his current night sweats are due to his cardiac disability.  See February 2010 Notice of Disagreement.  It follows that since the Board has denied service connection for a cardiac disability, night sweats secondary to a cardiac disability must also be denied.  However, the Board still notes that night sweats are not a disability, disease, or injury, and thus cannot be service connected.  See infra.  

Service treatment records, to include examinations and reports of medical history upon entrance and separation, show that the Veteran did not complain of having night sweats.  A February 2013 VA outpatient record indicates that the Veteran complained of a history of night sweats.  

The existence of a current disability due to a disease or injury is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 ; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Federal Circuit provides, that for veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131 - the former related to wartime disability compensation and the latter related to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words, "For disability resulting from personal injury suffered or disease contracted in the line of duty ...." 38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Thus, Congress specifically limits entitlement to service connection to disease or injury in cases where such incidents have resulted in a disability.  The Board reiterates that the Veteran is competent to report that he has had symptoms of night sweats and the onset of such.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, competence and credibility are different matters.  Here, the Board notes that the Veteran's assertion that his night sweats are due to his cardiac disability is not supported by the evidence of record as there is no identified pathology associated with the Veteran's reported symptoms of night sweats.  Furthermore, night sweats appear as an isolated complaint in 2013 and the Veteran has not presented any evidence that such symptoms were due to any event service.

In sum, service connection for night sweats must be denied on the basis that there is no credible lay or medical evidence establishing that the Veteran has a current disability.  See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Residuals of Stroke

The Veteran specifically contends that he currently has residuals of a stroke that he had in 2009 and that such disability should be service connected as secondary to his cardiac disability.  See February 2010 Notice of Disagreement.  Again, the Board stresses that since we have denied service connection for a cardiac disability (as indicated above), it follows that any residuals of a stroke that may have resulted from a cardiac disability must also be denied.  Regardless, the Board notes that there were no cardiac or neurological pathologies noted in service.

The private treatment records indicate that the Veteran had a TIA in January 2009.  A CT of the head was conducted at that time and the reviewing physician reported a subacute to chronic left frontal ischemic infract, but no significant abnormalities.  

The evidence establishes that the appellant had either a stroke, CVA or TIA in 2009, however, such process was not manifest during service or within one year or separation from service.  Furthermore, there is no competent evidence linking the remote onset to service.  Since CVA, TIA, or stroke were not noted, diagnosed, or manifest in service, 38 C.F.R. § 3.303(b) is not applicable.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for a cardiac disability is denied.

Service connection for albuminuria is denied.

Service connection for hypertension, to include as secondary to a cardiac disability is denied.

Service connection for leg cramps to include as secondary to a cardiac disability is denied.

Service connection for night sweats to include as secondary to a cardiac disability is denied.

Service connection for residuals of a stroke, CVA, or TIA, to include as secondary to a cardiac disability is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


